ALLOWANCE
The amendment filed 4/19/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an electronic device comprising: a housing including a first surface, a second surface configured to face the first surface, and a third surface configured to surround an interior space between the first surface and the second surface; a support member extending outward from the housing to support the housing; a speaker disposed in the interior space; a first window disposed between the first surface and the speaker, the first window including a first light-transmitting surface configured to face toward the first surface and a first reflective surface configured to face away from the first light- transmitting surface; a second window disposed between the first window and the first surface, the second window including a second light-transmitting surface configured to face toward the first surface and a second reflective surface configured to face away from the second light-transmitting surface; a light source disposed between the first window and the speaker; and a light diffusion member disposed between the light source and the first reflective surface, wherein the first window includes a light-transmitting area formed in at least part of the first reflective surface to transmit light diffused by the light diffusion member, and wherein the first window and the second window are spaced apart with a gap therebetween as specifically called for in the claimed combinations.
The closest prior art, Stanley et al. (US 9,930,444), teaches an electronic device comprising: a housing including a first surface, a second surface configured to face the first surface, and a third surface configured to surround an interior space between the first surface and the second surface; a support member extending outward from the housing to support the housing; a speaker disposed in the interior space; a first window disposed between the first surface and the speaker, the first window including a first light-transmitting surface configured to face toward the first surface and; a light source disposed between the first window and the speaker; and a light diffusion member disposed between the light source and the first reflective surface.
However, Stanley, does not include a first reflective surface configured to face away from the first light- transmitting surface; a second window disposed between the first window and the first surface, the second window including a second light-transmitting surface configured to face toward the first surface and a second reflective surface configured to face away from the second light-transmitting surface, wherein the first window includes a light-transmitting area formed in at least part of the first reflective surface to transmit light diffused by the light diffusion member, and wherein the first window and the second window are spaced apart with a gap therebetween as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the YYY reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gould et al. (US 11,206,470) and Della Rosa et al. (US 2018/0091878) disclose a similar electronic device with a speaker module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875